Melvin Mayfield, Chief Judge, concurring. I concur in the result of the opinion in this case for the reasons set out in my concurring opinion in Bell v. State, handed down today. Tom Glaze, Judge, dissenting. It is my opinion that the Supreme Court’s recent cases of Jones v. State, 274 Ark. 379, 625 S.W.2d 471 (1981); and Smith v. State, 277 Ark. 64, 639 S.W.2d 348 (1982), are totally irreconcilable. Anything this Court attempts to do in this case to distinguish the holdings in Jones and Smith is meaningless. In both cases, the defendants filed pretrial motions requesting that the Court rule that if they elected to testify, the prosecution could not impeach their credibility by showing they previously had been convicted of the same crime with which they presently were being tried. In Jones, the Supreme Court held the prejudicial effect of the earlier conviction outweighed its probative value. The case was reversed and remanded for a new trial. In Smith, the Supreme Court upheld the trial court’s decision to admit the earlier conviction, stating the trial court was required to make a determination of whether the probative value of the conviction outweighed its prejudicial effect; the Supreme Court said that it could not say the trial court abused its discretion. The problem that arises from the opposite results reached in Jones and Smith is that one cannot determine from the record what factors the respective trial courts considered when they admitted the earlier convictions. There is simply no mention of any evidence or reasons why the prior convictions were or were not prejudicial. Nonetheless, the Supreme Court held in Jones the earlier conviction was prejudicial but in Smith it was not. In Jones, the defendant had been convicted of other felonies in addition to the one the Supreme Court ultimately decided was prejudicial. Perhaps, the court concluded that these other felony convictions were sufficient for impeachment purposes. I seriously doubt that this could be the sole distinction between Jones and Smith. The critical issue concerning whether to admit or exclude an earlier conviction for the same crime is whether its admission would prejudicially cause the jurors to believe the defendant is guilty because he had done the same crime before. Whether a defendant has only one or a host of convictions does not address the real issue. In future cases that involve this same issue, one can expect the defendant to cite Jones for reversal and the State to cite Smith for affirmance. I am convinced the majority of this court would have reversed this cause if it had not been for the Supreme Court’s more recent holding in Smith. I believe more definite guidelines should be established when the admissibility of impeachment evidence under Rule 609 of the Arkansas Rules of Evidence is involved. In determining probative value and prej udice, the trial j udge at least should consider (1) the impeachment value of the prior conviction, (2) the proximity in time and the witness’ subsequent history, (3) the similarity between the past crime and the charged crime, (4) the importance of testimony and (5) the centrality of the credibility issue. I have no objection to a case by case analysis, as is suggested by the Supreme Court in Smith, but I believe the trial court should make a finding on the record that the probative value of admitting a prior conviction outweighs its prejudicial effect as is required by Rule 609 (a) (1). A clear finding insures that the trial court has taken into account the relevant considerations. This explicit balancing process has been urged by a number of our federal courts. See United States v. Fountain, 642 F.2d 1083 (7th Cir. 1981); United States v. Preston, 608 F.2d 626 (5th Cir. 1979); and United States v. Mahler, 579 F.2d 730 (2nd Cir. 1978). If this procedure is followed, an appellate court will be in a position to honestly state that the trial court weighed the possible prejudice of the prior conviction. Otherwise, we will never know what was considered and are left to guess on appeal. This is exactly what occurred in Jones and Smith.